COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  EDUARDO FELIPE PACHECO,                       §               No. 08-18-00098-CR

                            Appellant,          §                 Appeal from the

  v.                                            §            County Court at Law No.2

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                             State.             §               (TC# 20170C05989)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 11, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 11, 2019.


              IT IS SO ORDERED this 17th day of December, 2018.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.